DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claims 1-3, 5, 6, 10-15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Laser-assisted crystallization of CH3NH3PbI3 films for efficient perovskite solar cells with a high open-circuit voltage) in view of Park (Crystallization Kinetics of Lead Halide Perovskite Film Monitored by In Situ Terahertz Spectroscopy) in view of Kasai (US 2010/0038833 A1).
	Regarding claims 1, 3, 10-13 and 15, Li discloses a method of forming a perovskite layer which is formed from perovskite precursors (see Supplementary Information pg. 1, preparation of CH3NH3PbI3) comprising directly irradiating the a precursor layer formed of perovskite precursors  with a light source to form a perovskite layer (see supplementary information section Preparation of CH3NH3PbI3 films, pg. 1) wherein the light source emits radiation consisting essentially of wavelengths with 50 nm of the maximum light absorption λmax (fabrication of devices ~400 nm) of the perovskite layer. 
However, Li does not disclose that the light source is emits light having a wavelength of less than 400 nm.

	It would have been obvious to one of ordinary skill in the art at the time of filing  to modify the light source of Li by using a UV light source as disclosed by Park because Park discloses UV-induced crystallization process could be very promising for enhancement of cell efficiency,
	However, modified Li does not disclose that the light source is an LED.
	Kasai discloses that a LED ([0028][0041]) or laser light can be used on a semiconductor ([0105]) to perform an anneal ([0061]) and that the light source can have an emission range from UV to IR.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the light source for the UV wavelengths necessary for thereby converting the perovskite precursor composition into a perovskite and thus converting the precursor layer into a perovskite layer in the method of modified Li so that the light source is an incoherent light source as an LED light source as disclosed by Kasai because it is an equivalent method for converting a semiconductor precursor into  semiconductor layer with UV light as disclosed by Kasai and would work equally well as a laser light source and the results would be reasonably predictable. (See MPEP § 2143, I, B).
With regards to the limitation “the method substantially excludes thermal conduction outside the precursor layer and/or the perovskite layer” modified Li uses a 
Regarding claim 2, modified Li discloses all of the claim limitations as set forth above.
In addition, Park discloses that using different wavelengths of light to irradiate perovskites to induce crystallization can affect the electrical characteristics of the perovskite layer (see Fig. 5a and pg. 404 left column first paragraph).
In addition, Kasai discloses that an appropriate wavelength for the LED annealing source can range from UV to IR ([0061]). Ultraviolet light has a wavelength range of 100-400nm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the UV LED light source wavelength to be within the range claimed because Kasai discloses it is possible to do so and furthermore because Park discloses one would have a reason to do so, namely, to optimize the electronic properties of the perovskite layer.
	Regarding claim 14, modified Li discloses all of the claim limitations as set forth above.
	In addition, Li discloses that the thickness of the CH3NH3PbI3 is 400 nm (see pg. 2, fabrication of devices).
Regarding claims 5 and 6, modified Li does not disclose all of the claim limitation as set forth above.

wherein the precursor layer is irradiated for a total amount of time from 1 millisecond to 1 minute
wherein the precursor layer is irradiated for a total amount of time of 1 minute or less
The conversion time from precursor composition to perovskite layer will affect the both the crystallinity degree, the length of processing and the cost of the perovskite layer.
It would be obvious to one of ordinary skill in the art at the time of filing to modify the time length of conversion of the perovskite precursor composition into a perovskite and thus converting the precursor layer into a perovskite layer of the perovskite of modified Li to be within the range claimed because it will allow for optimization of crystallinity of the perovskite and also the length and cost of processing.
As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). 
Regarding claim 21, modified Li discloses all of the claim limitations as set forth above.
Modified Li discloses the same process as instantly claimed to convert the perovskite precursor composition into a perovskite and thus converting the precursor In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Laser-assisted crystallization of CH3NH3PbI3 films for efficient perovskite solar cells with a high open-circuit voltage) in view of Park (Crystallization Kinetics of Lead Halide Perovskite Film Monitored by In Situ Terahertz Spectroscopy) in view of Kasai (US 2010/0038833 A1) as applied to claims 1-3, 5, 6, 10-15, and 21 above and in further view of Wei (US 2007/0252204).
Regarding claim 7 and 8, modified Li discloses all of the claim limitations as set forth above.
However, modified Li does not disclose that the light source emits pulsed radiation or that each pulse is from 1 millisecond to less than 1 minute.
Wei discloses that annealing can be done by applying short duration pulses of the light source to achieve optimal crystallization characteristics of the layer ([0042]).

 As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Laser-assisted crystallization of CH3NH3PbI3 films for efficient perovskite solar cells with a high open-circuit voltage) in view of Park (Crystallization Kinetics of Lead Halide Perovskite Film Monitored by In Situ Terahertz Spectroscopy) in view of Kasai (US 2010/0038833 A1) as applied to claims 1-3, 5, 6, 10-15, and 21 above and in further view of above and in further view of Van den Ven (US 2012/0223657 A1).
Regarding claim 4, modified Li discloses all of the claim limitations as set forth above.

Van den Ven discloses that the spectral width of most LEDs lie in a range between 10 nm to 30 nm ([0004]).
The characteristics of the annealed film are effected by the spectral width of the light source (See for evidence US 5753542, Fig. 3 and Fig. 4, C2/L45-60).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of conversion of the perovskite precursor composition into a perovskite and thus converting the precursor layer into a perovskite layer of modified Li in the range instantly claimed within the range claimed because as disclosed by Van den Ven this will allow for optimal conversion of the perovskite precursor composition into a perovskite and thus converting the precursor layer into a perovskite layer to occur. 
It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8, 10-15, 20, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,094,884 in view of Li (Laser-assisted crystallization of CH3NH3PbI3 films for efficient perovskite solar cells with a high open-circuit voltage). Claims 1-17 of U.S. Patent No. 11,094,88 discloses substantially the same method as disclosed by instant claims 1-8, 10-15, 20, and 21 for forming a perovskite layer and also discloses forming a solar cell device comprising this layer. However, claims 1-17 of U.S. Patent No. 11,094,88 do not explicitly disclose that the perovskite material is a precursor layer of perovskite material. Li discloses that the layers formed by the method of claims 1-17 of U.S. Patent No. 11,094,88 can be used to form a solar cell device and that a perovskite precursor material can be deposited on a transport layer. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of forming a perovskite containing structure of claims 1-17 of U.S. Patent No. 11,094,884 so that a perovskite precursor material layer is deposited on the transport .
Allowable Subject Matter
Claim 20 would be allowable if the rejection(s) under double patenting are overcome, set forth in this Office action. The closest prior art of record includes Li (Laser-assisted crystallization of CH3NH3PbI3 films for efficient perovskite solar cells with a high open-circuit voltage), Park (Crystallization Kinetics of Lead Halide Perovskite Film Monitored by In Situ Terahertz Spectroscopy, Kasai (US 2010/0038833 A1), and Jeon (Laser Crystallization of Organic−Inorganic Hybrid Perovskite Solar Cells). None of the prior art of record discloses depositing an electron transport layer on a perovskite precursor composition, and irradiating the precursor composition through the electron transport layer. No teaching, suggestion, or motivation can be found in the prior art to have the entirety of claim 20.
Response to Arguments
Applicant argues that Kasai describes an annealing apparatus which includes a heating source which comprises LEDs and taken as a whole therefore indicates that LEDs are used as a heating source and therefore Kasai cannot be used in the rejection of the claims because the claims require that the method substantially excludes thermal conduction.
Examiner respectfully disagrees. The apparatus of Kasai was not implemented into the method of Li. Kasai teaches the equivalency of LEDs and laser light for performing an annealing process which utilizes radiation. Furthermore, modified Li 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726